ICIALNOTICEFROMCOURTOF CRIMINAL APPEALS OF TEXAS
                   P.O. BOX 12308, CAPITOL STATION, AUSTIN, TEXAS 78711



                                  xy    jce.

1/5/2015     £BT               |TOS     w/                                      JAN07 2015

GOUDEAU, REGINALD WAYNE \ f?fS:^JT0ZZ577-A'~       WR^48;100-03
                                         r,l£DFRO,vwR^§ri6!)7-b3
On this day, the application fo%J!0^Wrjtj)f Habeas Corpus has been received
and presented to the Court             ^~ "***"- *"
                                      '"^^aS*1^:'
                                                                          Abel Acosta, Clerk

                             REGINALD WAYNE GOUDEAU
                             STRINGFELLOW UNIT - TDC #865774
                             1-200 FM 655
                             ROSHARON, TX 77583                                     UTF